Case 1:21-cv-00309-ELH Document 44-3 Filed 09/07/21 Page 1 of 7

Exhibit 3
Case 1:21-cv-00309-ELH Document 44-3 Filed 09/07/21 Page 2 of 7

   

Ry

Powershelf CEO Heads Smart Retail Panel Shares
Insight on Creating a Smarter Retail Environment

Share Article

Will Educate Retailers On The Benefits Of Creating A Smart Retail Environment

SANTA CLARA, CALIF. (PRWEB) MAY 11, 2016

Powershelf CEO John White is set to lead the “Opportunities for
Beacons, NFC, LBS and Contextual Applications” loT Smart Retail panel
on Thursday, May 12, 2016 at 4:30 pm at the Santa Clara Convention
Center. During the Internet of Things World, the world’s largest and most
comprehensive loT event, White will educate retailers on the benefits of
creating a smart retail environment.

 

Powershelf detects when
shelves are empty to help
retailers reduce their out-of-
stock rate.

Powershelf uses loT technology to reduce out of stocks (OOS),
streamline inventory management, enable dynamic pricing, digitally
engage consumers in their shopping and improve the overall retail
experience. Current research suggests a retailer is out of stock an
average of 8 percent, and for a retailer like Wal-Mart, that can equate to Digital shelving is
tens of billions of dollars in lost sales. As the founder of Powershelf, the the ground that all
leading provider of retail technology solutions with two-way :

communications delivering advertising, merchandising availability, retailers should

promotional and pricing services to customers, White will cover the embark on as an

gamut of the following opportunities for Beacons, NFC, LBS and effort to positively

Contextual Applications: influence the
Revolutionizing in store and online retail experiences quality of shopping
Examining the range of applications: i.e. Supply Chain Control; experiences for all
NFC Payments; Intelligent Shopping Applications; Smart Product consumers.
Management

Where are the revenue & partnership opportunities?

Maintaining privacy and security
Case 1:21-cv-00309-ELH Document 44-3 Filed 09/07/21 Page 3 of 7
Communicating Data Use Policies and Practicing Digital Ethics

Best practices for using user data

“From connected consumer engagement to smarter retail experiences, we are uncovering the benefits for
both consumers and retailers with apps and beacons to eventually eliminate fines associated with
inaccurate pricing structures to alerting consumers about out-of-stock goods,” said White. “Digital
shelving is the ground that all retailers should embark on as an effort to positively influence the quality of
shopping experiences for all consumers.”

About Powershelf

Powershelf is a leading provider of retail technology solutions. Our proprietary technology—the
Powershelf® system—provides constant power and two-way communications to software-enabled
applications and devices which deliver a variety of advertising, merchandising and pricing services to
customers. The Powershelf® system includes out-of-stock replenishment, at-the-shelf video advertising,
and electronic shelf label systems that address critical, ongoing challenges faced by retailers and CPG
manufacturers. Powershelf also offers a nationwide network of thousands of highly trained professionals
who perform on-the-ground services such as shelf monitoring and restocking, at-the-shelf marketing, and
custom installation and maintenance of the Powershelf® system. For more information, please visit
http://www.powershelf.net.

About John White

John White is the Chairman and Co-CEO of Powershelf. In this capacity, Mr. White is leading retailers and
consumer goods companies in creating loT Smart Retail environments. He does this through the use of
shelf edge technology, beacons, electronic pricing, and data to drive more efficiencies and generate better
opportunities in sales, marketing, and operations.

Mr. White is also the Chairman and CEO of Compass Marketing, Inc., an industry leader in strategic
marketing and sales consultation for many leading global consumer packaged goods companies
including Procter & Gamble, Johnson & Johnson, and McCormick Spice Company. Prior to founding
Compass Marketing, Mr. White served as the youngest Director at Acosta, the leading sales and
marketing agency for the grocery trade.

Mr. White is a native of Maryland, and holds a Master's Degree in Business from the University of
Baltimore. He is very active in the community and directs Compass'’s philanthropic efforts and support
through the Compass Cares Foundation. He currently serves on the board of directors of the Anne
Arundel Economic Development Corporation, is on the advisory board of iFred, and previously served on
the board of the United Way Campaign of Maryland.

About Compass Marketing Inc.

Compass Marketing Inc. is headquartered in Annapolis, MD and is a leader in providing sales and
marketing to a powerful portfolio of Fortune 100 clients, who collectively have over $400 billion in annual
sales. For more information, please visit http://www.compassmarketinginc.co

HHH

TTS ENR SN SUITE aT MEATS DORA PTA AETV RAES

Share article on social media or email:

QOODOM@O®

View article via:
PDF PRINT
Case 1:21-cv-00309-ELH Document 44-3 Filed 09/07/21 Page 4 of 7

Contact Author

a . . ‘i ——————————eoOO

ALISA GREENWOOD

+1 (410) 268-0030 Ext: 200

Media

emer

 

 

News Center

 

yw (F)
VF

 

Questions about a news article you've read?

Reach out to the au : contact and available social following information is listed in the top-right of all
news releases.

 

Questions about your PRWeb account or interested in learning more about our news services?

mall PRY 1-866-640-6397

 

 

BEST,
——
CREATE A FREE ACCOUNT ISIDN

©Copyright 1997-2015, Vocus PRW Holdings, LLC. Vocus, PRWeb, and Publicity Wire are trademarks or registered trademarks
of Vocus, Inc. or Vocus PRW Holdings, LLC.

 
Case 1:21-cv-00309-ELH Document 44-3 Filed 09/07/21 Page 5 of 7

 

Powershelf Out-of-Stock Sensors are the Focus of New
Food Industry Study

Share Article

Study Will Investigate Use of Powershelf Intelligent Shelving Solution to Reduce Out-of-Stocks and Improve
Efficiencies in Key Categories

ANNAPOLIS, MD (PRWEB) NOVEMBER 17, 2015

Powershelf® out-of-stock sensors will be the focus of new food
industry pilot program, the Out-of-Stock Inventory Management test,
measuring possible solutions to grocery out-of-stocks. The program is
led by a joint task force consisting of Giant Eagle, the Food Marketing
Institute (FMI), the University of Maryland, Ernst & Young, dozens of
leading manufacturers, and Powershelf. The program is scheduled to
run from November 2015 through January 2016 and will measure the
effectiveness of Powershelf out-of-stock sensors in four Giant Eagle
stores in the Columbus, Ohio area.

 

Powershelf sensors installed
in the sports drinks section of
a Giant Eagle in Columbus,

Unlike previous industry studies which emphasized the distribution
chain, the Out-of-Stock Inventory Management test focuses on the
individual store level, where industry studies have shown nearly three-

quarters of all out-of-stocks occur. The Giant Eagle stores in this pilot Ohio.

will be divided into two groups: control and test stores, both of which

will be outfitted with Powershelf out-of-stock sensors. The sensors will

measure on-shelf availability in the yogurt, sports drinks, beer, and “The range of
diapers categories to date with leading manufacturers representing participants in this

their interest as participants. The sensors detect when products go out- . .
of-stock and use the two-way communications capabilities of study—university
Powershelf to alert store personnel and distributor partners to remedy professors, leading
the situation. However, only the sensors in the test stores will send out manufacturers,
alerts when products go out-of-stock. Other data collected from the test retailers, industry

groups—shows just
Case 1:21-cv-00309-ELH Document 44-3 Filed 09/07/21 Page 6 of 7
includes response time to address the OOS and estimated loss of sales how important this

on both non-promoted and promoted participating SKUs. issue is to the food

"The range of participants in this study—university professors, leading industry.”
manufacturers, retailers, industry groups—shows just how important

this issue is to the food industry,” said John White, Chairman and co-

CEO of Powershelf. “We believe that this test will provide us with even

more powerful evidence as to the effectiveness of Powershelf.”

The grocery industry loses tens of billions of dollars in revenue every year due to out-of-stocks and rising
consumer frustration. Despite 25 years of studies, the problem remains. In fact, industry studies show
that about 8 percent of the products in a store are out-of-stock at any given time.

"Solving the retail out of stock challenge is one of the most significant opportunities facing the retail food
and consumer products industry today”, said Mark Baum, Senior Vice President, Industry Relations and
Chief Collaboration Officer at FMI. “FMI is at the forefront in addressing innovation and technology
advancements in our Industry. We are very excited to be collaborating with our members on the
Powershelf capability and on future pilots.”

The results of the Columbus pilot program are expected to be released in early Q1 2016.
For more information about Powershelf, please visit the Powershelf website htip.//www.powershelf.net.

About Powershelf

Powershelf is a leading provider of retail technology solutions. Our proprietary technology—the
Powershelf® system—provides constant power and two-way communications to software-enabled
applications and devices which deliver a variety of advertising, merchandising and pricing services to
customers. The Powershelf® system includes out-of-stock replenishment, at-the-shelf video advertising,
and electronic shelf label systems that address critical, ongoing challenges faced by retailers and CPG
manufacturers. Powershelf also offers a nationwide network of thousands of highly trained professionals
who perform on-the-ground services such as shelf monitoring and restocking, at-the-shelf marketing, and
custom installation and maintenance of the Powershelf® system. For more information, please visit
http://www.powershelf.net.

About Compass Marketing, Inc.

Strategic advisers to the world’s top consumer products manufacturers. Compass has extensive
experience in the CPG and retail industries, and proudly represents a powerful portfolio of Fortune 100
clients, who collectively have over $300 billion in annual online and in-store sales. For more information
visit http://www.compassmarketinginc.com.

About Food Marketing Institute (FMI)

Food Marketing Institute proudly advocates on behalf of the food retail industry. FMI's U.S. members
operate nearly 40,000 retail food stores and 25,000 pharmacies, representing a combined annual sales
volume of almost $770 billion. Through programs in public affairs, food safety, research, education and
industry relations, FMI offers resources and provides valuable benefits to more than 1,225 food retail and
wholesale member companies in the United States and around the world. FMI membership covers the
spectrum of diverse venues where food is sold, including single owner grocery stores, large multi-store
supermarket chains and mixed retail stores. For more information, visit http://w and for
information regarding the FMI foundation, visit http://www.fmifoundation.org,

TPR SELES TLE Fe EP UST HET MSS AEE TOPE

Share article on social media or email:

COIGIGIO

 
Case 1:21-cv-00309-ELH Document 44-3 Filed 09/07/21 Page 7 of 7
View article via:

PDF PRINT

Contact Author

9 mE DR YE Pons mummeteme on 7 = = — ~usannes a . . _ a . —

ALISA GREENWOOD

+1 (410) 268-0030 Ext: 200

 

 

News Center

 

 

Questions about a news article you've read?

Reach »the a contact and available social following information is listed in the top-right of all
news releases.

 

Questions about your PRWeb account or interested in learning more about our news services?

2all PRWe>:1-866-640-6397

a

 

BEST,

wit, aden 5)

 

 

ISIDN

©Copyright 1997-2015, Vocus PRW Holdings, LLC. Vocus, PRWeb, and Publicity Wire are trademarks or registered trademarks
of Vocus, Inc. or Vocus PRW Holdings, LLC.

 
